      Case 1:20-cv-03702-JPB Document 31-2 Filed 10/09/20 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

RICHARD LEE BROWN, ET AL.,
Plaintiffs,
v.
ALEX AZAR,                                 CIVIL ACTION NO.
IN HIS OFFICIAL CAPACITY AS                20-cv-03702-JPB
SECRETARY U.S. DEPARTMENT
OF HEALTH AND HUMAN SER-
VICES
              and
U.S. DEPARTMENT OF HEALTH
AND HUMAN SERVICES
                  and
NINA B. WITKOFSKY,
IN HER OFFICIAL CAPACITY AS
ACTING CHIEF OF STAFF U.S.
CENTERS FOR DISEASE CON-
TROL AND PREVENTION,
Defendants.

                   BRIEF OF AMICI CURIAE OF
          THE AMERICAN ACADEMY OF PEDIATRICS, ET AL.

                                 APPENDIX A

              IDENTITY AND INTEREST OF AMICI CURIAE

The twenty-four amici include: national association and organizational amici that

represent medical professionals who strive to advance the health of children,



                                       1
       Case 1:20-cv-03702-JPB Document 31-2 Filed 10/09/20 Page 2 of 10




adolescents, adults, and disadvantaged and minority populations; and individual

amici who are sociologists, epidemiologists, and public health, law, nursing, and

medical school faculty. They are the nation’s foremost authorities on eviction, hous-

ing, and health. Based on their extensive research and work in this area, all amici

recognize that housing is critical to protecting public health and ensuring health eq-

uity during the COVID-19 pandemic.

AMERICAN ACADEMY OF PEDIATRICS (AAP) is a national, not-for-profit

organization and membership organization dedicated to improving child and adoles-

cent health that represents over 67,000 primary care pediatricians, pediatric medical

subspecialists, and pediatric surgical specialists nationwide. AAP recognizes that the

health of children and housing security are closely intertwined, and children without

homes are more likely to suffer from chronic disease, hunger, and malnutrition than

are children with homes.

AMERICAN MEDICAL ASSOCIATION (AMA) is the largest professional as-

sociation of physicians, residents, and medical students in the United States. Addi-

tionally, through state and specialty medical societies and other physician groups

seated in its House of Delegates, substantially all physicians, residents, and medical

students in the United States are represented in the AMA’s policy-making process.

The AMA was founded in 1847 to promote the art and science of medicine and the

                                          2
       Case 1:20-cv-03702-JPB Document 31-2 Filed 10/09/20 Page 3 of 10




betterment of public health, and these remain its core purposes. AMA members prac-

tice in every medical specialty and in every state. The AMA maintains that optimiz-

ing the social determinants of health is an ethical obligation of a civil society.

CHILDREN’S HEALTHWATCH is a nonpartisan network of pediatricians, pub-

lic health researchers, and child health and policy experts committed to improving

the health and development of young children in America. Based on our research

and that of others, the connection between housing and health is clear: when children

live in safe, stable homes they are better able to thrive. Children in families that fall

behind on rent, move frequently, and/or experience or have experienced homeless-

ness are more likely to be in poor health, at developmental risk, and have a history

of hospitalizations. Families facing eviction, and thus housing instability and home-

lessness, were at a high risk of poor child and adult health outcomes prior to the

COVID-19 crisis and are at an even greater risk today. Coping strategies like “dou-

bling up” with friends or relatives make them even more susceptible to contracting

COVID-19.

GEORGIA CHAPTER, AMERICAN ACADEMY OF PEDIATRICS (GA-

AAP) is a not-for-profit organization and membership organization dedicated to

improving child and adolescent health in Georgia that represents over 1800 pri-

mary care pediatricians, pediatric medical subspecialists, and pediatric surgical

                                           3
       Case 1:20-cv-03702-JPB Document 31-2 Filed 10/09/20 Page 4 of 10




specialists in the state. The Chapter recognizes that the health of children and hous-

ing security are closely intertwined, and children without homes are more likely to

suffer from chronic disease, hunger, and malnutrition than are children with

homes.

GLMA: HEALTH PROFESSIONALS ADVANCING LGBTQ EQUALITY

(GLMA) is the largest and oldest association of lesbian, gay, bisexual, transgender

and queer (LGBTQ) health professionals. GLMA’s mission is to ensure health eq-

uity for LGBTQ and all sexual and gender minority (SGM) individuals, and equality

for LGBTQ/SGM health professionals in their work and learning environments by

utilizing the scientific expertise of its diverse multidisciplinary membership to in-

form and drive advocacy, education, and research. Previously known as the Gay and

Lesbian Medical Association, GLMA is a national leader in addressing the full range

of health concerns and issues affecting LGBTQ people, including by ensuring that

sound science and research informs health policy and practices for the LGBTQ com-

munity.

NATIONAL HISPANIC MEDICAL ASSOCIATION (NHMA) represents the

interests and concerns of 50,000 licensed physicians who are committed to work-

ing with its partners to improve the health of Hispanic and underserved




                                          4
       Case 1:20-cv-03702-JPB Document 31-2 Filed 10/09/20 Page 5 of 10




populations. NHMA's advocacy and education efforts are focused on increasing

health equity in the United States.

NATIONAL MEDICAL ASSOCIATION (NMA) is the largest and oldest na-

tional organization representing more than 50,000 African-American physicians

and the patients they serve. NMA aims to improve the quality of health among dis-

advantaged and minority populations.

NORTH CAROLINA PEDIATRIC SOCIETY, STATE CHAPTER OF THE

AMERICAN ACADEMY OF PEDIATRICS (NCPEDS) is a North-Carolina

based non-profit representing more than 2,300 pediatricians and other child health

professionals across North Carolina. Our mission is to empower pediatricians and

our partners to foster the physical, social, and emotional well-being of infants, chil-

dren, adolescents and young adults. Safe, stable housing is a critical component of

that well-being.

PUBLIC HEALTH LAW WATCH (PHLW) AND THE GEORGE CONSOR-

TIUM is a nationwide network of over 70 public health law scholars, academics,

experts, and practitioners who are dedicated to advancing public health through law.

PHLW’s goals are to increase visibility and understanding of public health law is-

sues, identify ways to engage on these issues and provide legal analysis and



                                          5
      Case 1:20-cv-03702-JPB Document 31-2 Filed 10/09/20 Page 6 of 10




commentary. The statements expressed in this brief do not necessarily represent the

views of any individuals or institutions affiliated with PHLW.

SOUTH CAROLINA CHAPTER, AMERICAN ACADEMY OF PEDIAT-

RICS (SC-AAP) is a not-for-profit organization and membership organization ded-

icated to improving child and adolescent health in South Carolina. It represents over

600 primary care pediatricians, pediatric subspecialists, and pediatric surgical spe-

cialists in the state. SC-AAP recognizes that the health of children and housing se-

curity are closely intertwined, and children without homes are more likely to suffer

from chronic disease, hunger, and malnutrition than children with homes.

SOUTHERN POVERTY LAW CENTER (“SPLC”) has provided pro bono civil

rights representation to low-income persons in the Southeast since 1971, with par-

ticular focus on combating unlawful discrimination and ending poverty. The SPLC

provides educational materials, engages in policy reform, and develops litigation to

eradicate economic penalties and punishment disproportionately impacting Black

and Brown communities, to ensure meaningful access to social safety nets, including

housing, and opportunities for economic investment in their communities.

VIRGINIA CHAPTER, AMERICAN ACADEMY OF PEDIATRICS (VA-

AAP) is a Virginia-based, non-profit and member-run organization whose mission



                                         6
       Case 1:20-cv-03702-JPB Document 31-2 Filed 10/09/20 Page 7 of 10




is the attainment of optimal health, safety and well-being of Virginia’s children and

promotion of pediatricians as the best qualified of all health professionals to provide

child health care. The VA-AAP believes that a safe, stable home is important for

children's physical and mental health today and their growth and learning abilities

tomorrow.

EMILY A. BENFER, J.D., LL.M., is a visiting Professor of Law at Wake Forest

University School of Law and a national expert on housing law, health justice, and

the COVID-19 eviction crisis. Professor Benfer is the appointed chair of the Amer-

ican Bar Association's COVID-19 Task Force Committee on Eviction. She is the co-

creator of the COVID-19 Housing Policy Scorecard with the Eviction Lab at Prince-

ton University and the principal investigator in a nationwide study of COVID-19

eviction moratoriums and housing policies and an investigator in a study of state

eviction moratoriums and COVID-19 infections and mortality rates.

MATTHEW DESMOND, Ph.D., is the Maurice P. During Professor of Sociology

at Princeton University. He is the author of four books, including Evicted: Poverty

and Profit in the American City (2016), which won the Pulitzer Prize, National Book

Critics Circle Award, and Carnegie Medal. He was a 2015 MacArthur “Genius” Fel-

low. As the Principal Investigator of the Eviction Lab, his research focuses on pov-

erty in America, city life, housing insecurity, and public policy. The Eviction Lab

                                          7
          Case 1:20-cv-03702-JPB Document 31-2 Filed 10/09/20 Page 8 of 10




developed the Eviction Tracker System to analyze eviction filing rates during the

COVID-19 pandemic.

GREGG GONSALVES, Ph.D., is an assistant professor of epidemiology of micro-

bial diseases, Yale School of Public Health and associate professor (adjunct) of law,

Yale Law School. A 2018 MacArthur “Genius” Fellow, he works at the intersection

of human rights and public health research to address social inequities.

DANYA E. KEENE, Ph.D., is an associate professor of public health at the Yale

School of Medicine. She is a leading expert on how public policy contributes to or

ameliorates health inequities, with a focus on the relationship between housing and

health.

KATHRYN M. LEIFHEIT, Ph.D., is an epidemiologist and postdoctoral fellow at

the University of California Los Angeles Fielding School of Public Health and an

expert on the effects of eviction on child and population health. She is a principal

investigator in a study of expiring eviction moratoriums and COVID-19 infection

and mortality rates.

MICHAEL Z. LEVY, Ph.D., is an associate professor of epidemiology at the Pe-

relman School of Medicine of the University of Pennsylvania. He specializes in de-

veloping methods to model and control the transmission of infectious diseases in



                                         8
      Case 1:20-cv-03702-JPB Document 31-2 Filed 10/09/20 Page 9 of 10




cities. He has worked on housing policy and is the principal investigator of a model

estimating how evictions drive COVID-19 spread.

SABRIYA L. LINTON, Ph.D., is an Assistant Professor in the Department of Men-

tal Health at the Johns Hopkins Bloomberg School of Public Health. Broadly, Dr.

Linton uses mixed methods and multi-method designs to identify social and struc-

tural determinants of mental health, substance use and related sequelae. She is prin-

cipal investigator of studies evaluating the impacts of housing policies, community

development, and gentrification on behavioral health.

CRAIG E. POLLACK, M.D., MHS, is the Katey Ayres Endowed Associate Pro-

fessor at the Johns Hopkins University Bloomberg School of Public Health, School

of Nursing, and School of Medicine. He is a national expert on the connection be-

tween housing and health and continues his clinical practice as a primary care phy-

sician at the Johns Hopkins Outpatient Center. He is also a principal investigator in

a study of eviction moratoriums and COVID-19 infection and mortality rates.

JULIA RAIFMAN, Sc.D., is an assistant professor of Health Law, Policy & Man-

agement at the Boston University School of Public Health. Her expertise is in health

and social policy drivers of population health and health inequities. She is an




                                         9
      Case 1:20-cv-03702-JPB Document 31-2 Filed 10/09/20 Page 10 of 10




investigator in a study of COVID-19 related stressors and suicidal ideation and in a

study of state eviction moratoriums and COVID-19 infections and mortality rates.

GABRIEL L. SCHWARTZ, Ph.D., is a social epidemiologist and postdoctoral fel-

low at the Social Policies for Health Equity Research program at University of Cal-

ifornia San Francisco. He is an expert on the impacts of eviction on children's health

and well-being, and the lead author on studies linking eviction to lead poisoning and

cognitive skill impairment.

DAVID VLAHOV, Ph.D., RN, is a professor of nursing at the Yale School of Nurs-

ing and a professor of epidemiology of microbial diseases at the Yale School of

Public Health. He is also the co-director of the National Program Office for the Rob-

ert Wood Johnson Foundation’s Culture of Health: Evidence for Action Program.




Individual amici participate in this brief in their individual capacity and based on

their expert opinions. The views expressed by individual amici herein do not neces-

sarily reflect the policies or positions of host institutions or employers.




                                          10
